DETAILED ACTION
This communication is responsive to the Amendment filed January 3, 2022.  Claims 1, 2, 4-7, 9, 11-22, 24-26, and 28-30 are currently pending.
Claim 1 is AMENDED via the examiner’s amendment set forth below. 
All currently pending claims are ALLOWED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, line 5, the bulk density units should be changed from g/m3 to g/cm3 (“… and has a bulk density in a range of 0.40 g/cm3 to 0.47 g/cm3, …”).

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 11-22, 24-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art reference Job (US 4,959,336).  Job teaches an alkoxymagnesium particle wherein titanium is present in both the interior and exterior of the particle.  (See October 4, 2021 Office Action at paragraph 10 for a more detailed explanation.)
However, Job does not teach or fairly suggest the claimed alkoxymagnesium particle.  In particular, Job does not teach or fairly suggest an alkoxymagnesium particle with the recited bulk density.  Rather, as Applicant shows in the December 29, 2021 Declaration of Xiudong Xu, the bulk density of the relevant alkoxymagnesium particle of Job is 0.58 g/cm3, well outside the claimed range of 0.40 to 0.47 g/cm3.  Further, Job provides no teaching or suggestion to modify the bulk density of the alkoxymagnesium particle.
The examiner notes that Applicant’s arguments regarding the amount of titanium in the alkoxymagnesium particle are similarly persuasive.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763